Citation Nr: 0638216	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-39 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease, L5-S1, L4-L5, and lumbar 
myositis from November 22, 2002 to May 15, 2006.

3.  Entitlement to an initial rating in excess of 30 percent 
for degenerative disc disease, L5-S1, L4-L5, and lumbar 
myositis on and after May 16, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
March 2001 to October 2001, and 1 year, 4 months and 9 days 
of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in June 2003, June 2005 and in 
May 2006 issued in July 2006, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which, respectively, denied the veteran's claim seeking 
entitlement to service connection for a low back disorder and 
a right hip disorder, granted service connection for the 
veteran's low back disorder and assigned a 20 percent initial 
disability rating, and increased the disability rating for 
his low back disorder to 30 percent.

In April 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right hip disorder that is related to service.

2.  For the period from November 22, 2002 to May 15, 2006, 
the veteran's degenerative disc disease, L5-S1, L4-L5, and 
lumbar myositis was not characterized by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.
 
3.  On and after May 16, 2006, the veteran's degenerative 
disc disease, L5-S1, L4-L5, and lumbar myositis is 
characterized by forward flexion of the thoracolumbar spine 
of 30 degrees or less. 


CONCLUSIONS OF LAW

1.  Claimed right hip disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease, L5-S1, L4-L5, and 
lumbar myositis have not been met for the period from 
November 22, 2002 to May 15, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.10, 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1-
4.10, 4.71a, Diagnostic Code 5243 (2006).

3.  On and after May 16, 2006, the criteria for a disability 
rating of 40 percent for degenerative disc disease, L5-S1, 
L4-L5, and lumbar myositis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, December 2002, March 2006 and August 2006 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for the veteran's right hip 
disorder has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra in deciding this issue.  Since the veteran did, in 
fact, receive this notice and retains the right to appeal any 
disability rating or effective date assigned by the RO, the 
Board finds there is no prejudice to the claimant under the 
holding in Dingess to proceed with his increased rating 
claims.
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, the veteran's DRO hearing transcript, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection for Right Hip Disorder

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has a right hip disorder which 
began in service, and therefore should be service-connected.

The veteran's service medical records show treatment for 
right hip pain while in active service in May 2001, after a 
fall while playing softball.  The medical records reflect 
tenderness on palpation of lower medial aspect of buttocks 
and a diagnosis of a muscle spasm in the right hip.  No other 
complaints or treatment of hip pain are noted during service.  
A March 2002 VA medical record shows the veteran's complaint 
of right hip pain which he assessed as 7/10.  The record 
includes an indication that the veteran had arthritis of the 
lower back and hip; however, the same record reflects that 
his musculoskeletal system had an intact range of motion, 
adequate muscle tone and no deformities.  The medical 
examiner's assessment did not include a diagnosis of a 
disorder of his right hip.  A December 2002 VA examination 
reflects the veteran's complaint of pain which radiates to 
the right hip, posterior leg and posterior knee on his right 
side.  The examiner observed pain on motion of the veteran's 
right hip, but no instability, and tenderness to palpation at 
the right sciatic notch and at L5-S1 vertebra and 
paravertebra muscles.  A magnetic resonance imaging report 
showed essentially no bony or muscular abnormalities.  The 
examiner found no ankylosis and no signs of arthritis.  His 
opinion was that there was no hip pathology.  The veteran has 
reported pain in his right hip.  Pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In his DRO hearing, the veteran testified that he has 
peripheral neuropathy.  However, the veteran has not been 
diagnosed with this condition.  May 2003 nerve conduction 
studies reflect electrodiagnostic evidence of right low 
lumbar posterior irritability, but an otherwise normal study.  
VA spine examination reports from June 2005 and May 2006 
reflect the examiner's opinion that the veteran had 
diminished pinprick and smooth sensation in the legs not 
following any specific dermatomal pattern (nonradicular).  
None of the examination reports reflect a diagnosis of 
peripheral neuropathy.  In terms of the veteran's own 
statements, including his assertion that he has peripheral 
neuropathy, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for a right hip 
disorder is denied as the evidence fails to establish that 
the veteran currently has any diagnosed right hip condition.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating for Back Disability

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Increased rating for the period from November 22, 2002 to May 
15, 2006

In a June 2005 rating decision, the veteran was granted 
service connection for his back disability under Diagnostic 
Code 5293 covering intervertebral disc syndrome (IDS), and 
assigned a 20 percent disability rating, effective November 
22, 2002.  The veteran contends that his service-connected 
degenerative disc disease, L5-S1, L4-L5, and lumbar myositis, 
claimed as lower back condition, is more severe than is 
suggested by his assigned 20 percent disability rating for 
the period from November 22, 2002, the date he filed his 
claim, to May 15, 2006.

Prior to September 26, 2003 when the spine regulations were 
revised, a 40 percent rating for IDS was warranted where 
there were incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
previous 12 months.  The regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence in the record that the 
veteran has suffered any incapacitating episodes with a 
duration of between four and six weeks.

As of the September 26, 2003 revisions, IDS is rated under 
incapacitating episodes, as explained above, or according to 
limitation of range of motion of the spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  The most favorable 
rating must be applied.  Under this new criteria, a 40 
percent disability rating for limitation of motion of the 
lumbar spine is warranted when the veteran exhibits forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
has favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) is considered to be favorable ankylosis.  

A December 2002 VA spine examination report reflects the 
examiner's observation that forward flexion of the veteran's 
lumbar spine was 60 degrees.  A June 2005 VA examiner found 
that the veteran's forward flexion during the examination was 
15 degrees; however, the examiner observed that the veteran 
put his jeans on with more range of motion than the one 
actually measured, and indicated that the veteran's actual 
range of motion for forward flexion was 60 degrees.  The 
examiner stated that there were no postural abnormalities of 
the thoracolumbar spine nor fixed deformities, such as 
ankylosis.  

The examinations show that forward flexion of his lumbar 
spine was not less that 30 degrees and that he did not have 
ankylosis of the spine.  Therefore, the veteran's symptoms 
during the period from November 22, 2002 to May 15, 2006 do 
not meet the standards for a 40 percent rating for his back 
disability.  Thus, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 20 
percent for the veteran's back disability for the period from 
November 22, 2002 to May 15, 2006.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased rating on and after May 16, 2006

In May 2006, the veteran's disability rating was increased to 
30 percent based on his constant low back pain.  The veteran 
contends that his service-connected degenerative disc 
disease, L5-S1, L4-L5, and lumbar myositis, claimed as lower 
back condition, is more severe than is suggested by his 
assigned 30 percent disability rating in effect on and after 
May 16, 2006.

A May 2006 VA spine examination report reflects the veteran 
had guarding which was not severe enough to result in an 
abnormal gait that he uses a one point cane.  The examiner 
observed his that the range of motion of his lumbar spine was 
29 degrees forward flexion, with pain on motion.  The 
examiner noted that the veteran was additionally limited by 
pain, not by fatigue, weakness or lack of endurance following 
repetitive use of during flare ups.  The veteran had spasms, 
tenderness to palpation in L4, L5, and S1 paravertabral 
muscles as well as tenderness to palpation at L4, L5, and S1 
posterior vertebra.  The examiner did not note ankylosis. 

As the veteran's forward flexion of his lumbar spine meets 
the 30 degrees or less criteria, his service-connected back 
disability warrants a 40 percent disability rating under the 
current provisions of Diagnostic Code 5243 for IDS.  A 40 
percent rating represents the maximum schedular criteria for 
IDS. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization at any time during the appeals period, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006). 


ORDER

Service connection for a right hip disorder is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease, L5-S1, L4-L5, and lumbar myositis, for the 
period from November 22, 2002 to May 15, 2006 is denied.

An initial rating of 40 percent for degenerative disc 
disease, L5-S1, L4-L5, and lumbar myositis, is granted on and 
after May 16, 2006, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


